Citation Nr: 0825486	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  04-10 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for chronic cervical strain, with mild degenerative changes.

2.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD).

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for sleep 
apnea.

4.  Entitlement to service connection for a left shoulder 
disability. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1967 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Des Moines, 
Iowa and Lincoln, Nebraska.  Specifically, the service 
connection claim for a left shoulder disability was denied by 
rating decision in November 2001.  A December 2004 rating 
decision granted service connection for a cervical spine 
disability; however, the veteran perfected an appeal of the 
initial rating.  These two claims were denied by the Board in 
a March 2006 decision.  The veteran appealed to the Court of 
Appeals for Veterans Claims (CAVC).  An October 2007 Order 
vacated, in part, the Board's decision, and remanded the two 
issues to the Board for further explanation.  

During the course of his appeal to the Court, the veteran 
also perfected appeals of rating decisions in March, 
September, and December 2006.  The March rating decision 
granted service connection for GERD; the veteran perfected an 
appeal with respect to the initial disability evaluation.  
The September rating dealt with the issue of an increased 
evaluation for the cervical spine disability.  As the Board 
already has jurisdiction of this issue based on the prior 
(December 2004) rating decision and subsequent CAVC order, it 
is not considered a separate appeal.  The December rating 
reopened the previously denied claim of service connection 
for sleep apnea, and denied the claim on the merits.  The two 
additional issues have been included on the title page.  

Additional evidence has been submitted since the last 
supplemental statement of the case.  However, in June 2008, 
the veteran notified the Board that he waived his right have 
the case remanded to the agency of original jurisdiction for 
review of that additional evidence.  

For reasons fully discussed below, the issue of entitlement 
to service connection for a left shoulder disability is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal, the veteran's cervical spine 
disability has been manifested by a moderate level of painful 
limitation of motion, measured at the following degrees: 
forward flexion limited to between 30 an 50 degrees; 
extension limited to between 5 and 60 degrees; lateral 
flexion to the right limited to between 30 and 40 degrees; 
lateral flexion to the left limited to 40 degrees; rotation 
to the right limited to between 20 and 75 degrees; and, 
rotation to the left limited to between 20 and 65 degrees.

2.  The evidence does not demonstrate that the veteran's 
cervical spine disability has been manifested, at any time 
during the appeal, by ankylosis or significant functional 
loss due to weakness, fatigue, or lack of endurance. 

3.  Secondary service connection for GERD was established by 
aggravation, with the veteran's baseline symptoms documented 
as occasional pyrosis and regurgitation.

4.  Prior to July 25, 2006, the veteran's GERD manifested 
only by occasional pyrosis and regurgitation.

5.  Since July 25, 2006, the veteran's GERD has manifested by 
persistently recurrent epigastric distress, with daily 
regurgitation, daily pyrosis, and substernal pain.  

6.  The evidence does not show that at any point during the 
appeal, the veteran's GERD has manifested by material weight 
loss, hematemesis, melena, anemia, or other symptoms 
indicative of severe impairment of heath.
7.  The claim for service connection for sleep apnea was 
denied by Board decision in March 2006.  The veteran did not 
appeal that decision.

8.  Evidence submitted since March 2006 relates to facts 
necessary to substantiate the claim; however, it does not 
raise a reasonable possibility of so substantiating it.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
chronic cervical strain with mild degenerative changes at C5-
C6 are not met at any time during the appellate period.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.71a, 
DC 5290 (2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5237 (2007).

2.  Prior to July 25, 2006, the criteria for a compensable 
rating for gastroesophageal reflux disease are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.310, 4.1-4.14, 4.114, Diagnostic Code 7346 (2007).

3.  Since July 25, 2006, the criteria for a 20 percent rating 
for gastroesophageal reflux disease are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.310, 4.1-4.14, 4.114, Diagnostic Code 7346 
(2007).

4.  The March 2006 Board decision denying the claim for 
service connection for sleep apnea is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2006).

5.  The evidence added to the record since March 2006 is not 
new and material; the claim for service connection for sleep 
apnea is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In January and October 2004 respectively, the agency of 
original jurisdiction (AOJ) sent a letter to the veteran 
providing the notice required for the initial claims of 
service connection for a cervical spine disability and GERD.  
Service connection was subsequently granted for both 
disorders, and the veteran appealed the initial ratings 
assigned.  The United States Court of Appeals for Veterans 
Claims (hereinafter the Court) has held that once service 
connection is granted a claim is substantiated, and 
additional notice is not required and any defect in the 
notice is not prejudicial.  Goodwin v. Peake, No. 05-0876 
(U.S. Vet. App. May 19, 2008).  Therefore, no further notice 
is needed.

In any event, June and July 2006, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for higher initial ratings for his cervical spine 
disability and GERD.  These notices provided the veteran with 
the process by which disability ratings are determined, 
explaining that ratings are assigned from 0 to 100 percent, 
based on the rating schedule, depending on the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

With respect to the veteran's application to reopen his claim 
for service connection for sleep apnea, the record shows that 
in October 2006, prior to the adjudication of his claim, he 
was informed of the information and evidence necessary to 
reopen the previously denied claim.  This letter specifically 
referenced the reason for the veteran's prior denial, and 
explained the standard by which evidence received would be 
judged in determining whether it was new and material 
evidence.  The veteran was informed of the information and 
evidence that VA would seek to provide and that which he was 
expected to provide.  He was also notified of the elements 
required to substantiate his underlying service connection 
claim.  This notice satisfied all requirements with respect 
to the new and material evidence claim. 

VA also has a duty to assist the veteran with respect to his 
claims for benefits in accordance with 38 U.S.C.A. § 5103A 
(West 2002) and 38 C.F.R. § 3.159(c) (2007).  In this case, 
service treatment records have been associated with the 
claims file.  All identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with his increased rating 
claims.  

With specific regard to the new and material evidence claim, 
VA's responsibility extends only to requesting evidence from 
any new source identified by the claimant.  If that evidence 
is then not new and material, the claim is not reopened, and 
VA's duties have been fulfilled.  To be clear, VA does not 
have a duty to provide the veteran a VA examination and/or an 
opinion if the claim is not reopened.  See 38 U.S.C. § 
5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2007).  
As discussed above, in this case, the AOJ complied with VA's 
notification requirements and informed the veteran of the 
information and evidence needed to substantiate his claim.  
The AOJ obtained all identified records.  Since no new and 
material evidence has been submitted, however, an examination 
and an opinion are not required.  The duty to assist has been 
fulfilled.


Disability Evaluations

The veteran seeks higher disability evaluations for his 
service-connected cervical spine and gastrointestinal 
disabilities.  Such evaluations are determined by the 
application of VA's Schedule for Rating Disabilities, which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular diagnostic 
code (DC), the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In appeals concerning the 
assignment of an initial rating, however, as here, higher 
evaluations for separate periods based on the facts found 
during the appeal period are available.  See Fenderson v. 
West, 12 Vet. App. 119 (1999). 

Cervical Spine Disability 

Service connection was established for chronic cervical 
strain with mild degenerative changes at C5-C6 by rating 
decision in December 2004.  A 20 percent evaluation was 
assigned, effective the date of the veteran's claim, 
September 8, 2003.  The veteran filed a timely appeal with 
respect to the initial evaluation.  

Initially, the veteran's cervical spine disability was rated 
under 38 C.F.R. § 4.71a, DC 5290 (2002), the criteria for 
limitation of motion of the cervical spine.  Effective 
September 26, 2003, which falls within the course of this 
appeal, VA revised the criteria for evaluating general 
diseases and injuries of the spine.  68 Fed. Reg. 51,454 
(Aug. 27, 2003).  Due to these changes, DC 5290 no longer 
exists.  In a September 2006 rating decision, the applicable 
diagnostic code for the veteran's disability was updated to 
reflect the change in the schedule.  It is now is found at 
38 C.F.R. § 4.71a, DC 5237 (2007) and is the code that refers 
to cervical strain.  

VA's Office of General Counsel (OGC) has indicated that in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent that it conflicts with the 
precedents of the United States Supreme Court (Supreme Court) 
and the Federal Circuit.  Specifically, Karnas is 
inconsistent insofar as it provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  See VAOPGCPREC 7-
2003 (Nov. 19, 2003).  Accordingly, the rule adopted in 
Karnas no longer applies in determining whether a new statute 
or regulation applies to a pending claim.  

OGC had previously determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  See VAOPGCPREC 3-2000.  While it remains unclear 
whether the "old" criteria can be applied prospectively, 
OGC appears to indicate in its VAOPGCPREC 7-2003 opinion that 
VA is no longer obligated to apply superseded rating schedule 
provisions prospectively for the period subsequent to the 
issuance of the revised rating criteria.  Furthermore, given 
that the veteran's appeal period begins a mere 18 days before 
the amended regulations took effect, it would be against 
equitable principles to apply the old criteria prospectively, 
throughout the long course of this appeal.  Thus, the old 
criteria will be considered prior to September 26, 2003; the 
new criteria will be considered thereafter.

In correspondence throughout the appeal, the veteran has been 
provided notice of the old and the amended regulations, and 
he has been given opportunities to submit additional evidence 
or argument.  See, e.g., December 2004 rating decision; May 
2005 statement of the case.  He also has undergone VA 
examinations which post date the amendment, in November 2004 
and July 2006, and the severity of his disability was 
considered in light of each of the sets of regulations in a 
September 2006 rating decision.  Therefore, there is no 
prejudice to the veteran for the Board to consider these 
regulations in this decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Old Criteria

The veteran's disability evaluation for the cervical spine 
disability is 20 percent.  Under 38 C.F.R. § 4.71a, DC 5290 
(2002), limitation of motion of the cervical spine which was 
moderate warranted a 20 percent rating.  Limitation which was 
severe warranted the maximum, 30 percent rating.  The 
evidence prior to the regulation change consists of private 
chiropractic records dated from August 2003, which note that 
the veteran was seen for pain and stiffness in the neck and 
shoulders.  He received general massage and appeared to have 
gained some relief from the visits.  While this evidence does 
indicate that the veteran had pain and stiffness, it does not 
suggest that his disability was severe.  This evidence is not 
sufficient to warrant the highest rating under the old 
criteria.  

New Criteria

Effective in September 2003, DC 5237 was established as the 
code for cervical strain.  It is found under the General 
Rating Formula for Diseases and Injuries of the Spine, which 
rate spine disabilities based on the ranges of motion of 
different segments of the spine, and the limitations 
thereof.  38 C.F.R. § 4.71a (2007).  For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  The 
normal combined range of motion of the cervical spine is 340 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2) (2007).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the rating 
criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine and a 40 percent rating for 
unfavorable ankylosis of the entire cervical spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of 
the costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (5) (2007).  In this case, there 
is no medical evidence establishing ankylosis of any portion 
of the veteran's spine, and there are none of the above 
symptoms indicative of unfavorable ankylosis.  Therefore, 
the criteria for a 100 or 40 percent rating are not met.  

The criteria for a 30 percent rating are forward flexion of 
the cervical spine 15 degrees or less, or favorable ankylosis 
of the entire cervical spine.  A 20 percent rating is 
warranted for forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis. 

The veteran's range of motion has been objectively measured 
on three occasions during the course of the appeal.  This 
consists of two VA examinations and one private chiropractic 
examination.  Each will be discussed in turn below.

In November 2004, the veteran underwent a VA examination, at 
which time he presented with complaints of pain and 
occasional numbness in his fingers.  He reported that he had 
flare-ups about once per month.  Objective range of motion 
testing revealed forward flexion limited to 35 degrees; 
extension limited to 15 degrees; lateral flexion to the right 
limited to 30 degrees; lateral flexion to the left limited to 
40 degrees; rotation to the right limited to 30 degrees; and, 
rotation to the left limited to 40 degrees.  The Board notes 
that these measurements represent where pain began in the 
range of motion, rather than the full extent to which the 
veteran moved his spine.  This makes for a combined range of 
motion of the cervical spine of 190 degrees.  Neurologically, 
all objective testing for strength and sensation was normal.

The veteran's July 2006 VA examination report also noted 
range of motion testing results.  They were as follows: 
forward flexion limited to 30 degrees; extension limited to 5 
degrees; lateral flexion to the right and left limited to 40 
degrees; and, rotation to the right and left limited to 20 
degrees.  Again, these figures reflect where pain began on 
the range of motion.  The combined range of motion of the 
cervical spine at this time, therefore, was 155 degrees.  
Strength and sensation testing continued to yield normal 
results. 

The concurrent VA outpatient clinical records show that the 
veteran received treatment for pain on many occasions and was 
issued a TENS unit in conjunction with physical therapy 
intended to ease his neck pain.  The outpatient clinical 
records are negative, however, for actual measurements of 
range of motion.  Based on the two VA examinations, the 
veteran's cervical spine disability warrants no more than the 
20 percent rating assigned.  Particularly, he had forward 
flexion limited to 30 degrees on both exams.  This falls 
squarely within the 20 percent category (greater than 15 
degrees but not greater than 30 degrees).  When looking at 
his combined range of motion, his November 2004 exam 
exceeded that contemplated by the 20 percent category (at 190 
degrees, and therefore greater than 170 degrees), while his 
July 2006 exam falls in line with the 20 percent, at 155 
degrees. 

The private chiropractic examination of record, dated in 
August 2006, appears to represent an improved level of 
disability for the veteran.  It noted that for his cervical 
spine, his forward flexion was limited to 50 degrees; 
extension limited to 60 degrees; lateral flexion to the right 
limited to 40 degrees; lateral flexion to the left limited to 
30 degrees; rotation to the right limited to 75 degrees; and, 
rotation to the left limited to 65 degrees.  The veteran's 
combined range of motion, therefore, was 320 degrees. 

Not only do these ranges fail to warrant a rating in excess 
of 20 percent, they do not meet the requirements even for the 
20 percent.  His flexion limitation exceeded 30 degrees (at 
50 degrees) and his combined range of motion was far greater 
than 170 degrees (at 320 degrees).  Thus, this exam does not 
support a higher rating.

The veteran, through his representative, argues that 
functional loss must be considered under DeLuca v. Brown, 8 
Vet. App. 202 (1995).  When the disability at issue is of a 
musculoskeletal nature or origin, then VA may, in addition to 
applying the regular schedular criteria, consider granting a 
higher rating for functional impairment caused by pain, 
weakness, excess fatigability, or incoordination, assuming 
these factors are not already contemplated by the governing 
rating criteria.  Claimed functional loss must be supported 
by adequate pathology and evidenced by visible behavior of 
the veteran undertaking the motion.  See DeLuca v. Brown, 
supra.   

In this case, the rating criteria for the spine under the 
38 C.F.R. § 4.71a consider the presence or absence of pain.  
Specifically, the first sentence of the criteria, which 
applies to each of the percentage categories, states "with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by the residuals of injury or disease."  Therefore, 
any functional loss due to pain has been expressly determined 
to have no effect on the appropriate rating to be assigned.  

As functional loss due to weakness, excess fatigability, or 
incoordination is not already contemplated by the criteria, 
those factors will be considered.  On that front, the 
November 2004 VA examination found that the DeLuca 
examination mildly increased weakness, but there was no 
incoordination or fatigability appreciated.  The July 2006 
examination noted that there was no additional limitation of 
motion on repetitive testing due to fatigue, weakness, or 
lack of endurance.  The August 2006 private examination does 
not speak to repetitive motion testing.  Accordingly, as 
there was only one indication of mild weakness in 2004, 
additional compensation for functional loss is not warranted.

In sum, the evidence as a whole does not support a rating in 
excess of 20 percent for the veteran's cervical spine 
disability.  Furthermore, as the disability has remained 
largely stable throughout the appeal period, staged ratings 
are not appropriate.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
provision does not apply.  A higher initial rating is denied.

GERD

Service connection for gastroesophageal reflux disease (GERD) 
was granted by Board decision in March 2006, on the basis 
that the veteran's service-connected PTSD aggravated his 
already existing gastrointestinal disorder.  An initial 
noncompensable rating was assigned under 38 C.F.R. § 4.114, 
DC 7346, as analogous to hiatal hernia.

Under this code, the maximum schedular rating of 60 percent 
is warranted when there are symptoms of pain, vomiting, 
material weight loss, and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  A 30 percent rating is warranted when 
there is persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent rating is 
warranted for two or more of the symptoms for the 30 percent 
evaluation of less severity.

During the current appeal, the regulation pertinent to 
secondary service connection by aggravation was amended.  
Prior to October 10, 2006, when aggravation of a non-service-
connected disability is proximately due to or the result of a 
service connected condition, such disability shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  38 C.F.R. § 3.310 (2005).  
Effective October 10, 2006, a new paragraph was added to 38 
C.F.R. § 3.310, clarifying the process by which such ratings 
are established.  Specifically, when service connection is 
granted on a secondary basis, the rating specialist will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity 
from the current level.  38 C.F.R. § 3.310 (2007).  

The veteran's baseline symptoms were determined in a November 
2004 VA examination.  During the course of that exam, the 
veteran described his normal symptoms as pyrosis (heartburn) 
and occasional regurgitation, but added that while on 
medication, he was largely asymptomatic.  Thus, the baseline 
level of disability is set at these two symptoms, which falls 
within the 10 percent rating category described above.  The 
veteran explained that these symptoms also occurred whenever 
he experienced PTSD symptomatology and ebbed and flowed with 
the severity of that disorder.  

Concurrent outpatient mental health records and other 
clinical records which cover the date range of the entire 
appeal do not confirm any gastrointestinal complaints.  They 
show only that the veteran receives medication for the 
disability.  So, the sole evidence of the level of 
aggravation first noted consists of the veteran's statements 
during his November 2004 examination.  Those appear to 
indicate that his GERD symptoms increased in frequency 
depending on the waxing and waning of his PTSD, but were not 
persistently recurrent.  Thus, the post-aggravation level of 
disability still falls within the 10 percent rating category 
for the occurrence of two symptoms, in a less severe manner 
than that contemplated by the 30 percent level.  When the 
pre-aggravation level (10 percent) is deducted from the post-
aggravation level (10 percent), a noncompensable evaluation 
results. 

The veteran underwent a second VA examination on July 25, 
2006.  At this time, the veteran reported more persistent 
epigastric distress, describing daily regurgitation, daily 
pyrosis, and substernal pain.  This represents a clear 
increase in disability as compared to the previous 
examination.  In fact, these symptoms more nearly approximate 
those contemplated by the 30 percent rating category.  They 
do not, however, rise to the level of severity contemplated 
by the maximum 60 percent level.  That category speaks of 
material weight loss, hematemesis, melena, anemia, or other 
symptoms indicative of severe impairment of heath.  The 
veteran specifically denied these symptoms on exam and the 
concurrent outpatient clinical records are negative for the 
same.  Therefore, as of July 25, 2006, the date of the exam, 
the evidence shows that the veteran's GERD meets the 
requirements of the 30 percent level.  

When the original, baseline level severity of 10 percent is 
deducted from the current level of severity of 30 percent, a 
rating of 20 percent results.  Accordingly, while the 
evidence does not support a compensable evaluation for the 
veteran's GERD prior to July 25, 2006, it does support a 20 
percent level after that date.  These ratings have been 
staged in accordance with Fenderson v. West, supra. 

New and Material Evidence

The veteran seeks service connection for sleep apnea.  This 
claim was denied by rating decision in May 2004, because 
there was no evidence of treatment in service for the 
disorder or evidence of a current diagnosis.  While the 
veteran appealed the claim, the Board denied it by decision 
dated in March 2006.  The veteran did not appeal the portion 
of the Board decision denying the sleep apnea claim; 
therefore, it became final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2006).

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."
"New" evidence is existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

In the December 2006 rating decision on appeal, the RO 
reopened the claim and denied it on the merits.  
Nevertheless, regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996) (reopening after a prior Board denial); Wakeford v. 
Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its 
own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  

Of record at the time of the Board's 2006 denial were the 
veteran's service medical records, private treatment records 
through August 2004, and VA outpatient clinical records 
through March 2005.  No current diagnosis of sleep apnea was 
of record; the claim was denied.  

In October 2006, the veteran submitted a statement indicating 
that he had been receiving treatment for sleep apnea.  
Outpatient clinical records through April 2007 were added to 
the claims file.  They included an August 2006 sleep study, 
at which time a diagnosis of moderate obstructive sleep apnea 
was rendered.  This study is new evidence.  It is also 
material, in that it relates to a fact (the diagnosis) 
necessary to substantiate the claim.  It does not, however, 
raise a reasonable possibility of substantiating the claim, 
as it does not speak at all as to a nexus to the veteran's 
service-connected PTSD.  It, therefore, is not sufficient to 
reopen the claim.

Also new to the record is a November 2006 VA respiratory 
disorders examination report.  The diagnosis of sleep apnea 
was confirmed.  However, based on the exam and a review of 
the file, the examiner opined that the veteran's sleep apnea 
was not related to his PTSD.  She explained that due to his 
weight, his smoking history, and his back, he would have the 
obstructive sleep apnea without PTSD.  She further explained 
that the veteran's nightmares and awakenings were not part of 
the final impression in the sleep study, and therefore 
essentially could not be said to be anything but symptoms of 
his PTSD.  

This opinion was rendered by a competent medical 
professional.  Although it is presumed to be credible for the 
sake of reopening, the Board notes that it is in fact 
credible, as it is based on a review of the file and an 
examination of the veteran.  Evidence of such review is in 
the discussion of the veteran's prior treatment for sleep 
apnea and his PTSD symptoms.  Furthermore, the examiner 
offered a reasonable, medical basis for her conclusion.  

This opinion is new, as it was not of record prior to the 
Board's March 2006 denial of the claim.  It is also material, 
in so far as it relates to a fact necessary to substantiate 
the claim, namely a nexus to service.  However, given its 
negative outcome, it does not raise a reasonable possibility 
of substantiating the claim.  In fact, it goes against the 
claim.  Therefore, it does not qualify as "new and material 
evidence" under the law and is not sufficient to reopen the 
claim.

In the January 2007 notice of disagreement, the veteran, 
through his representative, argued that he has PTSD and 
"suffers from nightmares, physical movements and 
awakenings" which are "incident to and symptomatic of his 
sleep apnea."  He goes on to say that medical literature 
shows that PTSD commonly causes sleep disturbances.  It 
appears that he is offering his own medical opinion on the 
matter of nexus.

In claims to reopen, medical evidence is presumed credible, 
absent any indication that it is inherently incredible.  See 
Rucker v. Brown, 10 Vet. App. 67, 77 (1997).  A statement 
that is on its face beyond the competence of the witness, 
(that is, testimony on a subject about which the witness has 
no personal knowledge or expertise whatsoever), will not be 
presumed credible.  Id.  Put another way, the credibility 
presumption does not extend to competency.  For example, in a 
claim such as this which was previously denied because of no 
nexus to service, a veteran cannot meet the new and material 
evidence threshold by testifying that his current disability 
is medically related to a service-connected disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The representative's assertion that the veteran's respiratory 
disorder is essentially a symptom of his PTSD is afforded no 
probative weight.  There is no evidence that he has received 
specialized medical training and knowledge, making him 
competent to render such an opinion. 

In sum, new and material evidence sufficient to reopen the 
claim has not been submitted.  The outpatient clinical 
records and the VA examination do not raise a reasonable 
possibility of substantiating the claim.  As such, the 
application to reopen must be denied.




ORDER

Entitlement to an initial rating in excess of 20 percent for 
chronic cervical strain with mild degenerative changes at C5-
C6 is denied.

Prior to July 25, 2006, entitlement to a compensable rating 
for gastroesophageal reflux disease is denied.

Since July 25, 2006, entitlement to a 20 percent rating for 
gastroesophageal reflux disease is granted, subject to 
regulations applicable to the payment of monetary benefits.

New and material evidence having not been received, the 
application to reopen the claim for service connection for 
sleep apnea is denied.


REMAND

The veteran seeks service connection for a left shoulder 
disability.  Service treatment records show that at his 
enlistment examination, he reported a history of shoulder 
dislocations prior to service.  However, the shoulder was 
examined and evaluated as normal.  While the service records 
are negative for treatment of a shoulder disability, the 
veteran credibly reports that he experienced three left 
shoulder dislocations while serving in combat in Vietnam.  He 
has further indicated that he has had pain in the shoulder 
since separating from service.  The current medical evidence 
confirms that he has mild glenohumeral joint disease, 
inferior aspect, in the left shoulder.  See VA x-ray, August 
2003.  There is no opinion of record, however, as to whether 
the current disability is related to the in-service 
dislocations.

Based on this evidence, a contemporaneous and thorough VA 
examination and medical opinion would assist the Board in 
clarifying the nature and etiology of the veteran's current 
left shoulder disability and would be instructive with regard 
to the appropriate disposition of the issue under appellate 
review.  
While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination, to 
determination the nature and etiology 
of any left shoulder disability 
diagnosed.  All testing deemed 
necessary must be conducted and the 
results reported in detail.  In 
conjunction with a review of the claims 
file, the examiner is asked to render 
an opinion as to whether it is at least 
as likely as not that the veteran's 
current left shoulder disability is 
related to episodes of shoulder 
dislocation in service (which are 
presumed to have occurred, based on the 
veteran's credible statements).   
Attention is invited to the August 2003 
VA x-ray showing mild glenohumeral 
joint disease, inferior aspect.  A 
rationale for any opinion expressed is 
required.

2.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
veteran and his representative should 
be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


